DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 20, 2020 was filed after the mailing date of the Application on January 6, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on February 7, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 19 and 20 recite limitations “means for acquiring”, “means for predicting” and “means for computing”, the corresponding structure can be found in the Specification paragraphs [0010]-[0012], accordingly these limitations are being interpreted under 35 U.S.C. 112(f).

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hotson et al. (U.S. Patent Application Publication 2018/0211128A1) hereinafter “Hotson” in view of Wyse et al. (U.S. Patent 9667235B1) hereinafter “Wyse”.
In regards of claim 1, Hotson teaches method of resolving elevation ambiguity in the use of one-dimensional (1-D) radar sensor data (Hotson paragraph [0013]: “While recent innovations have attained impressive results for detecting objects within static images, applicants have recognized that existing models lack the capability to leverage temporal information for object detection within videos, or other series or streams of sensor data. This can result in unstable object localization (elevation ambiguity), particularly when objects become temporarily occluded”; paragraph [0019]: “Additionally, specific image or sensor data features can be detected using these methods to improve feature detection (resolving ambiguity)”), comprising: acquiring, from a radar sensor, a radar frame that includes at least range information and azimuth information (Abstract: “The sensor component is configured to obtain a first stream of sensor data and a second stream of sensor data, wherein each of the first stream and second stream comprise a plurality of sensor frames”; paragraph [0019]: “Depth maps can be extracted from sensors such as LIDAR, radar, or cameras (such as infrared depth cameras). In the case of sensors that return point clouds (e.g. time of flight sensors like radar or LIDAR), additional processing may be performed to transform the point cloud into a depth Map”; paragraph [0031]: “Similar operation may be used for classification or feature detection of pixel cloud data or depth maps, such as data received from range sensors like LIDAR, radar, ultrasound, or other sensors”); and 
predicting at least a target elevation based on the radar frame (paragraph [0019]: “the depth map can then be additionally decomposed into features such as horizontal disparity, height above ground, and the angle of the pixel's local surface normal”). 
Hotson does not teach using a 1-D horizontal antenna array.
Wyse teaches using a 1-D horizontal antenna array (Wyse column 2 lines 62-64: “In one embodiment, ESA 100 is a one-dimensional antenna array (a planar 2D array that scans in one direction)”). 
It would have been obvious to one of ordinary skill in the art to include in the method of resolving elevation ambiguity taught by Hotson the using a 1-D horizontal antenna array as taught by Wyse since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	
In regards of claim 2 Hotson and Wyse teach the claimed invention as shown above for the claim 1. 
Hotson further teaches the predicting comprises computing a depth map, wherein: the depth map includes a plurality of target depths (Hotson paragraph [0018]: “specific image or sensor data features can be detected using these methods to improve feature detection. Features may include patterns in data such as image data, depth map data, point cloud data, or other data. For example, a feature in image data may include an edge (location of high contrast) or lines with specific curvatures, patterns, or shapes that may be of interest in object detection”).
Hotson does not teach a plurality of target depths is assigned to a corresponding plurality of azimuth- elevation pairs.
Wyse teaches a plurality of target depths is assigned to a corresponding plurality of azimuth- elevation pairs (Wyse column 4 lines 5-8: “the radiation pattern for the beam may be represented in u,v coordinates that correspond to spherical coordinates in three dimensions (e.g., a distance r, azimuth angle θ, and polar angle φ)”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the “depth map including a plurality of target depths” of the method of Hotson for the “plurality of azimuth- elevation pairs” of the method of Wyse.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 3, Hotson and Wyse teach claimed invention as shown above for the claim 2, Hotson further teaches computing the depth map includes processing the radar frame with an encoder-decoder structured deep convolutional neural network (CNN) (Hotson paragraph [0017]: “Recurrent layers can be used for attending to dynamic object locations prior to the final object classification and localization layers. They could also be used during the final object classification stage. These recurrent layers may receive inputs from feature maps extracted from one or more layers of the convolutional network”).

Regarding claim 4, Hotson and Wyse teach claimed invention as shown above for the claim 3, Hotson further teaches the encoder-decoder structured deep CNN is trained using a dataset that includes: a plurality of training radar frames acquired in one or more of a plurality of particular environments; and 
a plurality of compensated ground truth depth maps associated with the one or more of a plurality of particular environments (Hotson paragraph [0037]: “In order for a deep neural network to be able to distinguish between any desired classes, the neural network needs to be trained based on examples. Once the images with labels (training data) are acquired, the network may be trained. One example algorithm for training includes the back propagation-algorithm that may use labeled sensor frames to train a neural network. The training may not only train the neural network 200 on how to detect objects or features based on sensor data, but also based on outputs or information determined from a previous set of pixel/frame data. Once trained, the neural network 200 may be ready for use in an operating environment”).

Regarding claim 5, Hotson and Wyse teach claimed invention as shown above for the claim 4, Hotson further teaches each of the plurality of compensated ground truth depth maps is generated by subtracting a ground-depth from a corresponding ground truth depth map of the plurality of ground truth depth maps (Hotson paragraph [0019]: “Depth maps can be extracted from sensors such as LIDAR, radar, or cameras (such as infrared depth cameras). In the case of sensors that return point clouds (e.g. time of flight sensors like radar or LIDAR), additional processing may be performed to transform the point cloud into a depth map. For example, a modified bilateral filter can be used to smooth the point cloud into a depth map while preserving edges. After the depth map is registered with the RGB camera frame, the depth map can then be additionally decomposed into features such as horizontal disparity, height above ground, and the angle of the pixel's local surface normal”).

Regarding claim 6, Hotson and Wyse teach claimed invention as shown above for the claim 5, Hotson further teaches the plurality of ground truth depth maps is acquired using a two-dimensional (2-D) range sensor (Hotson paragraph [0035]: “Additionally, any sensor that provides a series of sensor frames (e.g., such as LIDAR or RADAR) can also benefit from the recurrent connection”).

Regarding claim 7, Hotson and Wyse teach claimed invention as shown above for the claim 6, Hotson further teaches the 2-D range sensor comprises a LiDAR sensor (Hotson paragraph [0035]: “Additionally, any sensor that provides a series of sensor frames (e.g., such as LIDAR or RADAR) can also benefit from the recurrent connection”).

Regarding claim 8, Hotson and Wyse teach claimed invention as shown above for the claim 6, Hotson further teaches the 2-D range sensor comprises 2-D radar sensor (Hotson paragraph [0035]: “Additionally, any sensor that provides a series of sensor frames (e.g., such as LIDAR or RADAR) can also benefit from the recurrent connection”).

Regarding claim 9, Hotson and Wyse teach claimed invention as shown above for the claim 6, Hotson further teaches the 2-D range sensor comprises an infra-red (IR) sensor (Hotson paragraph [0019]: “Depth maps can be extracted from sensors such as LIDAR, radar, or cameras (such as infrared depth cameras)”).

In regards of claim 11, Hotson teaches an apparatus, comprising: 
at least one memory configured to store data and/or instructions (Hotson paragraph [0058]: “one or more memory device(s) 804, one or more interface(s) 806, one or more mass storage device(s) 808”); and 
at least one processor coupled to the at least one memory, the at least one processor (Hotson paragraph [0058]: “Processor(s) 802 include one or more processors or controllers that execute instructions stored in memory device(s) 804 and/or mass storage device(s) 808. Processor(s) 802 may also include various types of computer-readable media, such as cache memory”) configured to: 
acquire, from a radar sensor, a radar frame that includes at least range information and azimuth information (Abstract: “The sensor component is configured to obtain a first stream of sensor data and a second stream of sensor data, wherein each of the first stream and second stream comprise a plurality of sensor frames”; paragraph [0019]: “Depth maps can be extracted from sensors such as LIDAR, radar, or cameras (such as infrared depth cameras). In the case of sensors that return point clouds (e.g. time of flight sensors like radar or LIDAR), additional processing may be performed to transform the point cloud into a depth Map”; paragraph [0031]: “Similar operation may be used for classification or feature detection of pixel cloud data or depth maps, such as data received from range sensors like LIDAR, radar, ultrasound, or other sensors”); and 
predict at least a target elevation based on the radar frame (paragraph [0019]: “the depth map can then be additionally decomposed into features such as horizontal disparity, height above ground, and the angle of the pixel's local surface normal”).
Hotson does not teach using a one-dimensional (1-D) horizontal antenna array.
Wyse teaches using a 1-D horizontal antenna array (Wyse column 2 lines 62-64: “In one embodiment, ESA 100 is a one-dimensional antenna array (a planar 2D array that scans in one direction)”). 
It would have been obvious to one of ordinary skill in the art to include in the apparatus taught by Hotson the using a 1-D horizontal antenna array as taught by Wyse 

In regards of claim 12 Hotson and Wyse teach the claimed invention as shown above for the claim 11. 
Hotson further teaches the predicting includes computing a depth map, wherein: the depth map includes a plurality of target depths (Hotson paragraph [0018]: “specific image or sensor data features can be detected using these methods to improve feature detection. Features may include patterns in data such as image data, depth map data, point cloud data, or other data. For example, a feature in image data may include an edge (location of high contrast) or lines with specific curvatures, patterns, or shapes that may be of interest in object detection”). 
Hotson does not teach a plurality of target depths is assigned to a corresponding plurality of azimuth- elevation pairs. 
Wyse teaches a plurality of target depths is assigned to a corresponding plurality of azimuth- elevation pairs (Wyse column 4 lines 5-8: “the radiation pattern for the beam may be represented in u,v coordinates that correspond to spherical coordinates in three dimensions (e.g., a distance r, azimuth angle θ, and polar angle φ)”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 13, Hotson and Wyse teach claimed invention as shown above for the claim 12, Hotson further teaches computing the depth map comprises processing the radar frame with an encoder-decoder structured deep convolutional neural network (CNN) (Hotson paragraph [0017]: “Recurrent layers can be used for attending to dynamic object locations prior to the final object classification and localization layers. They could also be used during the final object classification stage. These recurrent layers may receive inputs from feature maps extracted from one or more layers of the convolutional network”).

Regarding claim 14, Hotson and Wyse teach claimed invention as shown above for the claim 13, Hotson further teaches the encoder-decoder structured deep CNN is trained using a dataset that includes: a plurality of training radar frames acquired in one or more of a plurality of particular environments; and a plurality of compensated ground truth depth maps associated with the one or more of a plurality of particular environments (Hotson paragraph [0037]: “In order for a deep neural network to be able to distinguish between any desired classes, the neural network needs to be trained based on examples. Once the images with labels (training data) are acquired, the network may be trained. One example algorithm for training includes the back propagation-algorithm that may use labeled sensor frames to train a neural network. The training may not only train the neural network 200 on how to detect objects or features based on sensor data, but also based on outputs or information determined from a previous set of pixel/frame data. Once trained, the neural network 200 may be ready for use in an operating environment”).

Regarding claim 15, Hotson and Wyse teach claimed invention as shown above for the claim 14, Hotson further teaches each of the plurality of compensated ground truth depth maps is generated by subtracting a ground-depth from a corresponding ground truth depth map of the plurality of ground truth depth maps (Hotson paragraph [0019]: “Depth maps can be extracted from sensors such as LIDAR, radar, or cameras (such as infrared depth cameras). In the case of sensors that return point clouds (e.g. time of flight sensors like radar or LIDAR), additional processing may be performed to transform the point cloud into a depth map. For example, a modified bilateral filter can be used to smooth the point cloud into a depth map while preserving edges. After the depth map is registered with the RGB camera frame, the depth map can then be additionally decomposed into features such as horizontal disparity, height above ground, and the angle of the pixel's local surface normal”).

Regarding claim 16, Hotson and Wyse teach claimed invention as shown above for the claim 15, Hotson further teaches the plurality of ground truth depth maps Additionally, any sensor that provides a series of sensor frames (e.g., such as LIDAR or RADAR) can also benefit from the recurrent connection”).

Regarding claim 17, Hotson and Wyse teach claimed invention as shown above for the claim 16, Hotson further teaches the 2-D range sensor comprises one or more of a LiDAR sensor, a 2-D radar sensor, and an infra-red (IR) sensor (Hotson paragraph [0019]: “Depth maps can be extracted from sensors such as LIDAR, radar, or cameras (such as infrared depth cameras)”).

In regards of claim 19, Hotson teaches an apparatus, comprising: means for acquiring, from a radar sensor, a radar frame that includes at least range information and azimuth information (Abstract: “The sensor component is configured to obtain a first stream of sensor data and a second stream of sensor data, wherein each of the first stream and second stream comprise a plurality of sensor frames”; paragraph [0019]: “Depth maps can be extracted from sensors such as LIDAR, radar, or cameras (such as infrared depth cameras). In the case of sensors that return point clouds (e.g. time of flight sensors like radar or LIDAR), additional processing may be performed to transform the point cloud into a depth Map”; paragraph [0031]: “Similar operation may be used for classification or feature detection of pixel cloud data or depth maps, such as data received from range sensors like LIDAR, radar, ultrasound, or other sensors”); and 
the depth map can then be additionally decomposed into features such as horizontal disparity, height above ground, and the angle of the pixel's local surface normal”).
Hotson does not teach using a one-dimensional horizontal antenna array.
Wyse teaches using a 1-D horizontal antenna array (Wyse column 2 lines 62-64: “In one embodiment, ESA 100 is a one-dimensional antenna array (a planar 2D array that scans in one direction)”). 
It would have been obvious to one of ordinary skill in the art to include in the apparatus taught by Hotson the using a 1-D horizontal antenna array as taught by Wyse since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards of claim 20 Hotson and Wyse teach the claimed invention as shown above for the claim 19. 
Hotson further teaches the means for predicting comprises means for computing a depth map, wherein: the depth map includes a plurality of target depths (Hotson paragraph [0018]: “specific image or sensor data features can be detected using these methods to improve feature detection. Features may include patterns in data such as image data, depth map data, point cloud data, or other data. For example, a feature in image data may include an edge (location of high contrast) or lines with specific curvatures, patterns, or shapes that may be of interest in object detection”).
Hotson does not teach a plurality of target depths is assigned to a corresponding plurality of azimuth- elevation pairs. 
Wyse teaches a plurality of target depths is assigned to a corresponding plurality of azimuth- elevation pairs (Wyse column 4 lines 5-8: “the radiation pattern for the beam may be represented in u,v coordinates that correspond to spherical coordinates in three dimensions (e.g., a distance r, azimuth angle θ, and polar angle φ)”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the “depth map including a plurality of target depths” of the apparatus of Hotson for the “plurality of azimuth- elevation pairs” of the method of Wyse.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 21, Hotson and Wyse teach claimed invention as shown above for the claim 20, Hotson further teaches computing the depth map includes processing the radar frame with an encoder-decoder structured deep convolutional neural network (CNN) (Hotson paragraph [0017]: “Recurrent layers can be used for attending to dynamic object locations prior to the final object classification and localization layers. They could also be used during the final object classification stage. These recurrent layers may receive inputs from feature maps extracted from one or more layers of the convolutional network”).

Regarding claim 22, Hotson and Wyse teach claimed invention as shown above for the claim 21, Hotson further teaches the encoder-decoder structured deep CNN is trained using a dataset that includes: a plurality of training radar frames acquired in one or more of a plurality of particular environments; and a plurality of compensated ground truth depth maps associated with the one or more of a plurality of particular environments (Hotson paragraph [0037]: “In order for a deep neural network to be able to distinguish between any desired classes, the neural network needs to be trained based on examples. Once the images with labels (training data) are acquired, the network may be trained. One example algorithm for training includes the back propagation-algorithm that may use labeled sensor frames to train a neural network. The training may not only train the neural network 200 on how to detect objects or features based on sensor data, but also based on outputs or information determined from a previous set of pixel/frame data. Once trained, the neural network 200 may be ready for use in an operating environment”).

Regarding claim 23, Hotson and Wyse teach claimed invention as shown above for the claim 22, Hotson further teaches each of the plurality of compensated ground truth depth maps is generated by subtracting a ground-depth from a corresponding ground truth depth map of the plurality of ground truth depth maps (Hotson paragraph [0019]: “Depth maps can be extracted from sensors such as LIDAR, radar, or cameras (such as infrared depth cameras). In the case of sensors that return point clouds (e.g. time of flight sensors like radar or LIDAR), additional processing may be performed to transform the point cloud into a depth map. For example, a modified bilateral filter can be used to smooth the point cloud into a depth map while preserving edges. After the depth map is registered with the RGB camera frame, the depth map can then be additionally decomposed into features such as horizontal disparity, height above ground, and the angle of the pixel's local surface normal”).

Regarding claim 24, Hotson and Wyse teach claimed invention as shown above for the claim 23, Hotson further teaches the plurality of ground truth depth maps is acquired using a two-dimensional (2-D) range sensor (Hotson paragraph [0035]: “Additionally, any sensor that provides a series of sensor frames (e.g., such as LIDAR or RADAR) can also benefit from the recurrent connection”).

In regards of claim 25, Hotson teaches a non-transitory computer-readable medium comprising code(Hotson paragraph [0058]: “one or more memory device(s) 804, one or more interface(s) 806, one or more mass storage device(s) 808”), which, when executed by a processor, causes the processor to perform operations (Hotson paragraph [0058]: “Processor(s) 802 include one or more processors or controllers that execute instructions stored in memory device(s) 804 and/or mass storage device(s) 808. Processor(s) 802 may also include various types of computer-readable media, such as cache memory”) to resolve elevation ambiguity in 1-D radar sensor data, the non-transitory computer-readable medium comprising: 
code for acquiring, from a radar sensor, a radar frame that includes at least range information and azimuth information (Abstract: “The sensor component is configured to obtain a first stream of sensor data and a second stream of sensor data, wherein each of the first stream and second stream comprise a plurality of sensor frames”; paragraph [0019]: “Depth maps can be extracted from sensors such as LIDAR, radar, or cameras (such as infrared depth cameras). In the case of sensors that return point clouds (e.g. time of flight sensors like radar or LIDAR), additional processing may be performed to transform the point cloud into a depth Map”; paragraph [0031]: “Similar operation may be used for classification or feature detection of pixel cloud data or depth maps, such as data received from range sensors like LIDAR, radar, ultrasound, or other sensors”); and 
code for predicting at least a target elevation based on the radar frame (paragraph [0019]: “the depth map can then be additionally decomposed into features such as horizontal disparity, height above ground, and the angle of the pixel's local surface normal”).
Hotson does not teach using a one-dimensional (1-D) horizontal antenna array.
Wyse teaches using a 1-D horizontal antenna array (Wyse column 2 lines 62-64: “In one embodiment, ESA 100 is a one-dimensional antenna array (a planar 2D array that scans in one direction)”). 
It would have been obvious to one of ordinary skill in the art to include in the non-transitory computer readable medium taught by Hotson the using a 1-D horizontal 

In regards of claim 26 Hotson and Wyse teach the claimed invention as shown above for the claim 25. 
Hotson further teaches the code for predicting comprises code for computing a depth map, wherein: the depth map includes a plurality of target depths (Hotson paragraph [0018]: “specific image or sensor data features can be detected using these methods to improve feature detection. Features may include patterns in data such as image data, depth map data, point cloud data, or other data. For example, a feature in image data may include an edge (location of high contrast) or lines with specific curvatures, patterns, or shapes that may be of interest in object detection”). 
Hotson does not teach a plurality of target depths is assigned to a corresponding plurality of azimuth- elevation pairs.
Wyse teaches a plurality of target depths is assigned to a corresponding plurality of azimuth- elevation pairs (Wyse column 4 lines 5-8: “the radiation pattern for the beam may be represented in u,v coordinates that correspond to spherical coordinates in three dimensions (e.g., a distance r, azimuth angle θ, and polar angle φ)”).

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 27, Hotson and Wyse teach claimed invention as shown above for the claim 26, Hotson further teaches computing the depth map includes code for processing the radar frame with an encoder- decoder structured deep convolutional neural network (CNN) (Hotson paragraph [0017]: “Recurrent layers can be used for attending to dynamic object locations prior to the final object classification and localization layers. They could also be used during the final object classification stage. These recurrent layers may receive inputs from feature maps extracted from one or more layers of the convolutional network”).

Regarding claim 28, Hotson and Wyse teach claimed invention as shown above for the claim 27, Hotson further teaches the encoder-decoder structured deep CNN is trained using a dataset that includes: a plurality of training radar frames acquired in one or more of a plurality of particular environments; and a plurality of compensated ground truth depth maps associated with the one or more of a plurality of particular In order for a deep neural network to be able to distinguish between any desired classes, the neural network needs to be trained based on examples. Once the images with labels (training data) are acquired, the network may be trained. One example algorithm for training includes the back propagation-algorithm that may use labeled sensor frames to train a neural network. The training may not only train the neural network 200 on how to detect objects or features based on sensor data, but also based on outputs or information determined from a previous set of pixel/frame data. Once trained, the neural network 200 may be ready for use in an operating environment”).

Regarding claim 29, Hotson and Wyse teach claimed invention as shown above for the claim 28, Hotson further teaches each of the plurality of compensated ground truth depth maps is generated by subtracting a ground- depth from a corresponding ground truth depth map of the plurality of ground truth depth maps (Hotson paragraph [0019]: “Depth maps can be extracted from sensors such as LIDAR, radar, or cameras (such as infrared depth cameras). In the case of sensors that return point clouds (e.g. time of flight sensors like radar or LIDAR), additional processing may be performed to transform the point cloud into a depth map. For example, a modified bilateral filter can be used to smooth the point cloud into a depth map while preserving edges. After the depth map is registered with the RGB camera frame, the depth map can then be additionally decomposed into features such as horizontal disparity, height above ground, and the angle of the pixel's local surface normal”).

Regarding claim 30, Hotson and Wyse teach claimed invention as shown above for the claim 29, Hotson further teaches the plurality of ground truth depth maps is acquired using a two-dimensional (2-D) range sensor (Hotson paragraph [0035]: “Additionally, any sensor that provides a series of sensor frames (e.g., such as LIDAR or RADAR) can also benefit from the recurrent connection”).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hotson in view of Wyse and further in view of Nedjar et al. (U.S. Patent 10705202B2) hereinafter “Nedjar”.
Regarding claim 10, Hotson and Wyse teach claimed invention as shown above for the claim 1. 
Hotson does not teach the radar frame further includes Doppler information.
Nedjar teaches the radar frame further includes Doppler information (Nedjar Abstract: “The processing includes isolating movement of the target in the Doppler measurement, and determining a target azimuth angle and a target elevation angle to the target based on an iterative process that includes estimating the target elevation angle or the target azimuth angle and then determining the target azimuth angle or the target elevation angle, respectively, based on a beamforming matrix”).
It would have been obvious to one of ordinary skill in the art to include in method of Hotson and Wyse using radar frame including the Doppler information as taught by Nedjar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Regarding claim 18, Hotson and Wyse teach claimed invention as shown above for the claim 11. 
Hotson does not teach the radar frame further includes Doppler information.
Nedjar teaches the radar frame further includes Doppler information (Nedjar Abstract: “The processing includes isolating movement of the target in the Doppler measurement, and determining a target azimuth angle and a target elevation angle to the target based on an iterative process that includes estimating the target elevation angle or the target azimuth angle and then determining the target azimuth angle or the target elevation angle, respectively, based on a beamforming matrix”).
It would have been obvious to one of ordinary skill in the art to include in the apparatus of Hotson and Wyse using radar frame including the Doppler information as taught by Nedjar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cosatto et al. (U.S. Patent Application Publication 2016/0054452A1) teaches a system and method for detecting objects obstructing a driver's view of a road;
Shahar et al. (Chinese Patent Document Publication CN108333588A) teaches an iterative approach to achieve angular ambiguity resolution;
Kirino et al. (U.S. Patent 10090600B2) teaches waveguide device, and antenna device including the waveguide device;
Hubbard et al. (U.S. Patent Application Publication 2008/0111731A1) teaches a dual beam radar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648